HARALSON, J.
I. The demurrer to the bill questions the sufficiency of its allegations, as charging fraud in'the defendant, R. G. Williams, in the execution'of the voluntary conveyances to his children, and the mortgage by him and his minor son, C. P. Williams, to Montgomery. If tainted with actual fraud, the rule is, that voluntary conveyances are void, even as to subsequent purchasers. — Dickson v. McLarney, 97 Ala. 383.
As to averments charging fraud, it is well settled, that complainant is not bound to aver all his matters of evidence tending to establish fraud, but he must show, with accuracy and clearness, matters essential to his right of *430recovery, and .these must not be left to depend on inference or on general or ambiguous averments. — Seals v. Robinson, 75 Ala. 369. The test of the sufficiency of-such averments is, not whether they might not have been more direct and full in the statement of facts out of which the conclusion of fraud arises — for these are not required to be minutely alleged ; but, whether they are sufficient to notify the defendants that the bona fules of the transactions are assailed, and to put in issue their validity. General averments of facts, from which, unexplained, a conclusion of fraud arises, are sufficient.— Pickett v. Pipkin, 64 Ala. 520; Buford v. Steele, 80 Ala. 148; Pollak v. Searcy, 84 Ala. 262.
In this bill the averments of fraud, and of facts relied on to show it, both in the execution of the voluntary conveyances and the Montgomery mortgage, are direct and positive. The certain effects of such transactions was to deprive complainants and other creditors of their claims, and the bare statements of the case as made, are sufficient to show the effect of these transactions to be to hinder, delay and defraud, as well as the bad motive with which they were done. This was all that was necessary, — Sims v. Gaines, 64 Ala. 396; Buford v. Steele, supra.
II. The execution of the mortgage by R. G. Williams and his son, C. P. Williams, to Montgomery, on the facts stated, show it to be a part of a general scheme, on the part of the defendant, R. G. Williams, participated in by said Montgomery, to defraud the creditors'of said Williams. The facts averred are sufficient, unexplained, to warrant the conclusion of fraud. To have joined said Montgomery as one of defendants, does not render the bill multifarious. This is a common practice, sanctioned by the courts in the interest of convenience and of doing complete’justice. In such cases a unity of fraudulent design is held to permeate the whole transaction, so as to impart to the suit a singleness of object and purpose. Buford v. Steele, supra; Russell v. Garrett, 75 Ala. 348; Lehman v. Meyer, 67 Ala. 396; Hinds v. Hinds, 80 Ala. 225; Handley v. Heflin, 84 Ala. 604.
III. Mrs. E. V. Williams, wife of R. G. Williams, was not a necessary party. If she owned any interest in the lands, she conveyed it to her children, who are made parties to the suit. R. G. Williams is the alleged *431fraudulent grantor, and not she. — Story’s Eq. PL, §§ 231, 262, 570.
IV. Mrs. Fitzgerald was not a necessary party. The purpose in joining her was not to compel her to foreclose her mortgage, if she had one, but to ascertain if she had any and what interest, and have it protected. The complainants as creditors of an alleged fraudulent voluntary grantor do not assail her mortgage, if she has one, but the purpose is to ascertain her interest in any part of the property fraudulently conveyed, so as to reach the residuum. If she has any interest she may disclose it, and have it protected, or if she has none she may disclaim. It is a common practice to make parties defendants to bills, who are supposed to have some interest, and they are proper parties, at least.
V. This covers all the grounds of demurrer insisted on in argument by defendants’ counsel, and which appear necessary for us to notice. There are many grounds they leave untouched, with the italicized suggestion, “ Each ground of demwrrer is insisted on and is not waived.” It would have been tedious for them to pursue the discussion of these grounds, and we deem it unnecessary to go farther than they did, and decline to undertake what-they seemed to think was useless.
Affirmed.